PER CURIAM.
Hope White Phillips appeals a workers’ compensation order which excludes concurrent wages from the calculation of her average weekly wage pursuant to section 440.-02(24), Florida Statutes (1991). Phillips argues that section 440.02(24) is unconstitutional. We reverse and remand for further proceedings pursuant to our decision in Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993), and find it unnecessary to address the constitutional issue.
KAHN, MICKLE and LAWRENCE, JJ., concur.